Citation Nr: 1022337	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz


INTRODUCTION

The Veteran had active military service from February 1952 to 
May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, granted service 
connection for bilateral hearing loss, with a 0 percent 
evaluation and an effective date of May 22, 2007.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in April 2010.  At the April 
2010 Board hearing the Veteran withdrew his claim of an 
initial rating in excess of 10 percent for tinnitus.  A 
transcript of the hearing is of record.  See 38 C.F.R. § 
20.204.  Hence, the claim of entitlement to an initial rating 
in excess of 10 percent for tinnitus is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for his 
service-connected hearing loss disability.  At his April 2010 
hearing the Veteran testified that his hearing has 
substantially worsened since his last VA examination in July 
2009.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  This was not accomplished in 
the last VA examination of record in July 2009.  Given the 
above, the Board finds that further VA examination of the 
Veteran is required prior to adjudication of this appeal.

Additionally, because the Veteran's hearing loss disability 
may have worsened since his last VA examination, a new VA 
medical examination is necessary to assess the current 
severity of his service connected disability before the Board 
adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
audiology examination to evaluate the 
current severity of his bilateral hearing 
loss disability.  All necessary testing 
should be conducted and the examiner must 
fully describe the functional effects 
caused by the Veteran's hearing loss 
disability.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



